 


109 HR 1366 IH: Combat-Related Special Compensation Act of 2005
U.S. House of Representatives
2005-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1366 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2005 
Mr. Bilirakis introduced the following bill; which was referred to the Committee on Armed Services 
 
A BILL 
To amend title 10, United States Code, to expand eligibility for Combat-Related Special Compensation paid by the uniformed services in order to permit certain additional retired members who have a service-connected disability to receive both disability compensation from the Department of Veterans Affairs for that disability and Combat-Related Special Compensation by reason of that disability. 
 
 
1.Short titleThis Act may be cited as the Combat-Related Special Compensation Act of 2005. 
2.Expansion of Combat-Related Special Compensation eligibility for chapter 61 military retirees 
(a)EligibilitySubsection (c) of section 1413a of title 10, United States Code, is amended by striking entitled to retired pay who_ and all that follows and inserting 
who_ 
(1)is entitled to retired pay (other than by reason of section 12731b of this title); and 
(2)has a combat-related disability.. 
(b)ComputationParagraph (3) of subsection (b) of such section is amended— 
(1)by designating the text of that paragraph as subparagraph (A), realigning that text so as to be indented 4 ems from the left margin, and inserting before In the case of the following heading: In general.—; and 
(2)by adding at the end the following new subparagraph: 
 
(B)Special rule for retirees with fewer than 20 years of serviceIn the case of an eligible combat-related disabled uniformed services retiree who is retired under chapter 61 of this title with fewer than 20 years of creditable service, the amount of the payment under paragraph (1) for any month shall be reduced by the amount (if any) by which the amount of the member’s retired pay under chapter 61 of this title exceeds the amount equal to 2½ percent of the member’s years of creditable service multiplied by the member’s retired pay base under section 1406(b)(1) or 1407 of this title, whichever is applicable to the member. . 
(c)Effective dateThe amendments made by this section shall take effect on January 1, 2006, and shall apply to payments for months beginning on or after that date. 
 
